Title: Tuesday Jany. 14th. 1766.
From: Adams, John
To: 


       Dined at Mr. William Coopers with Messrs. Cushing, Story, and John Boylstone. Cushing, silent and sly as usual. Story I dont know what. Cooper and Boylstone principal Talkers. Boylstone, affecting a Phylosophical Indifference about Dress, Furniture, Entertainments &c., laughed at the affectation of nicely distinguishing Tastes, such as the several Degrees of Sweet till you come up to the first degree of bitter, laughed at the great Expences for Furniture, as Nick Boylstones Carpetts, Tables, Chairs, Glasses, Beds &c. which Cooper said were the richest in N. America.—The highest Taste and newest Fashion, would soon flatten and grow old.—A Curse or two upon the Climate, preferable however to Carolina. But every Part of Europe preferable to this.—Query. Is not this Nicety of Feeling, this Indisposition to be satisfyed with the Climate, of the same Nature with the Delicacy of Tastes, and the Curiosity about Furniture just before exploded.—Spent the Evening at Cunninghams.
      